DETAILED ACTION
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Matters

Applicant has filed three responses in response to the non-final rejection of July 15, 2020.  The first response filed December 22, 2020 included an amendment to the specification.  The second response (i.e. the supplemental amendment) filed January 19, 2021 included claim amendments, arguments and a declaration under 35 U.S.C. 1.132.  Finally, applicant filed a third response (i.e. supplemental amendment) on January 21, 2021.  However, supplemental amendments/replies are not entered as a matter of right.  As per MPEP § 714.03(a), applicant should include a complete reply in compliance with 37 CFR 1.111(b) to an outstanding Office action in the first reply to prevent the need for supplemental replies.  Supplemental replies are not entered as a matter of right except as provided in 37 CFR 1.111(a)(2)(ii). In particular, supplemental replies may be entered if the reply is clearly limited to: (A) Cancellation of a claim(s); (B) Adoption of the examiner suggestion(s); (C) Placement of the application in condition for allowance; (D) Reply to an Office requirement made after the first reply was filed; (E) Correction of informalities (e.g., typographical errors); or (F) Simplification of issues for appeal.
However, as the totality of the two amendments submitted on December 22, 2020 and January 19, 2021 constitutes a complete response, the Examiner will enter the applicant's supplemental response dated January 19, 2021.  The amendment of January 21, 2021 will not be entered as the claim amendment is not compliant with 35 U.S.C. 1.121 because it is not amended relative to the January 19, 2021 claim listing.
Response to Arguments
On page 32 of the response filed January 19, 2021 applicant seems to be stating that they have corrected all of the antecedent basis issue.  The Examiner respectfully disagrees.  See the rejections under 35 U.S.C. 112(b) below.
On page 33 of the response filed January 19, 2021 applicant seems to be arguing that the Examiner’s rejection of the claims under 35 U.S.C. 112(a) pertaining to the list of different types of data in the claims is not new matter.  In support of this applicant points out claim 11 in the originally filed claims of February 9, 2015 recites the limitations.  The Examiner agrees.  The rejection of the claims under 35 U.S.C. 112(a), new matter, with respect to the listing of different types of data is withdrawn.
Applicant’s amendment also appears to overcome the new matter rejections which were pointed out in the previous office action of July 15, 2020.  However, applicant’s amendment has introduced additional new matter rejections.  Please see the new grounds of rejection on the following pages.  
  On page 35 of their response of January 19, 2021, applicant argues that the structures associated with “querying feature, the QR code recognition component, the alphanumeric code recognition component, and the linking feature” are inherently disclosed and one of ordinary skill in the art would have known what these structures are.  Applicant has provided a declaration under 37 CFR 1.132 to provide evidence of this.  See the discussion of the declaration below.  The Examiner respectfully disagrees.  This argument seems to be combining a response to two separate and distinct rejections made by the Examiner – the rejection of certain limitations under 35 U.S.C. 112(b) based on a 35 U.S.C. 112(f) interpretation and the rejection of the claims under 35 U.S.C. 112(a).  Regarding the rejection of “querying feature” in claims 1-4, 7, 8, 15, 16; “QR recognition component” in claims 1-3; “alphanumeric code recognition component” in claims 1-3; “linking feature”, in claims 1-4, “voice recognition technology” in claims 5, 7, 8, “location tracking feature” in claims 5, 7, 8 as not being tied to a specific structure 

Declaration under 37 CFR 1.132
The declaration under 37 CFR 1.132 filed January 19, 2021 is insufficient to overcome the rejection of claims 1-20 based upon 35 U.S.C. 112(a) and 35 U.S.C. 112(b) as set forth in the last Office action for the following reasons:
Firstly, on pages 1-8 of the declaration and Exhibit A, applicant contends that the information gather by the invention and disclosed in the claim is known in the art.  These argument appear drawn towards the rejection of claims 1-20 under 35 U.S.C. 112(a), new matter, set forth in the previous office action for not disclosing “surgical history, recent lab/test results, imaging studies, blood type, immunization history, medical device information, family history, cognitive or perceptional limitations, nutritional or metabolic concerns, allergies, genetic information, current medications, current supplements. current vitamins, drug tests, name and 
On pages 8-12 of the declaration applicant seems to be arguing that one of ordinary skill in the art would have known structure makes up the claimed “querying feature”.  The Examiner respectfully disagrees.  It is noted that applicant has not provided any evidence of this.  The querying feature was rejected by the Examiner under 35 U.S.C. 112(b) based on an interpretation under 35 U.S.C. 112(f) and 35 U.S.C. 112(a).  With regard to the rejection under 35 U.S.C. 112(b), since the querying feature was interpreted under 35 U.S.C. 112(f), applicant must disclose a specific structure for the “querying feature”.  If the “querying feature” is a computer implemented 112(f) limitation, applicant must disclose both a structure (typically a memory) and a specific algorithm for the “querying feature”.  See MPEP 2181.  Applicant’s specification has never disclosed a specific structure or algorithm for the “querying feature”.  Applicant tries to limit the querying feature to a SQL program in the declaration.  However, this information was not part of the originally filed specification.  The originally filed specification never discloses what this “querying feature” structure is.  Therefore, the rejection under 35 U.S.C. 112(b) will be maintained.  
As for the rejection under 35 U.S.C. 112(a), again the Examiner disagrees that one of ordinary skill in the art would understand what a “querying feature” is, as disclosed in the originally filed application.  In the declaration applicant merely repeats that one of ordinary skill in the art would understand what a querying feature is.  It is noted that applicant has not provided any evidence of this.  Applicant seems to be tying the “querying feature” to running some type of search.  However, the “querying feature” described in the specification seems to be doing much more than that:
“The Querying Feature () asks the user an initial health questionnaire () and then records all of the information about the user's health history that the user inputs.”
“The querying feature then places this information into the Medical Information Database() with a record of the QR code and alphanumeric code identified by the user”
“The querying feature () also asks the user the identity and contact information of the person who the user wishes to be informed, if the user is admitted to a hospital or found by an emergency responder. This is usually the user's "next of kin", and this information will be placed in the emergency contact database”
“The querying feature () finally asks if the user has any documents, such as a living trust document, or will, that the user would like to be uploaded to the legal documents database”
It is unclear what this querying feature is from the specification, how it operates, or how it performs the functions described.  Therefore, the rejection of the claims containing the phrase “querying feature” will be maintained.
On page 12 and Exhibit C of the declaration, applicant suggests that “linking features” were known in the art at the time of the filing of the invention.  Again the Examiner respectfully disagrees.  The linking feature was rejected by the Examiner under 35 U.S.C. 112(b) based on an interpretation under 35 U.S.C. 112(f) and 35 U.S.C. 112(a).  With regard to the rejection under 35 U.S.C. 112(b), as noted above, since the linking feature was interpreted under 35 U.S.C. 112(f), applicant must disclose a specific structure for the “linking feature”.  If the “linking feature” is a computer implemented 112(f) limitation, applicant must disclose both a structure (typically a memory) and a specific algorithm for the “linking feature”.  See MPEP 2181.  Applicant’s specification has never disclosed a specific structure or algorithm for the “linking feature”.  Applicant tries to limit the linking feature to a program shown in Exhibit B in the declaration, or other programs allegedly known in the art (see paragraphs 29-31 of the declaration.  However, this information was not part of the originally filed specification.  The originally filed 
As for the rejection under 35 U.S.C. 112(a), again the Examiner disagrees that one of ordinary skill in the art would understand what a “linking feature” is, as disclosed in the originally filed application.  Applicant seems to be arguing one or ordinary skill in the art would understand what a linking feature is.  However, Exhibit C merely shows an internet chat which discusses using webpages and hyperlinks on a mobile phone.  It is not clear that the specification was referring to this.  As mentioned in the non-final rejection of July 15, 2020, applicant only describes this “feature” on page 14 of the specification and merely describes it as “The linking feature can automatically link the emergency responder's phone to the contact center, once the scanned QR code and alphanumeric code are sent to the contact center. This feature is present in some embodiments of the invention.”  This description fails to describe any specific structure or algorithm for implementing the “linking feature”.  Applicant shows the “linking feature” in Figure 6 as reference number 22.  However, Figure 6 merely shows the linking feature as a box and fails to offer any specific details on what the linking feature is.  Therefore, the rejection of the phrase “linking feature” in the claim language will be maintained.
In paragraphs 32-36 of the declaration applicant seems to be arguing that the “QR recognition component” is known in the art.  Applicant provides evidence that QR recognition is known in Exhibits D and E.  It is noted that the phrase “QR recognition component” was rejected under 35 U.S.C. 112(b) based on a 112(f) interpretation.  Similar to the above, since the QR recognition component was interpreted under 35 U.S.C. 112(f), applicant must disclose a specific structure for the “QR recognition component”.  If the “QR recognition component” is a computer implemented 112(f) limitation, applicant must disclose both a structure (typically a memory) and a specific algorithm for the “QR recognition component”.  See MPEP 2181.  Applicant’s specification has never disclosed a specific structure or algorithm for the “QR recognition component”.  Applicant’s evidence merely shows that QR recognition is known in 
In paragraphs 37-40 of the declaration applicant seems to be arguing that the “voice recognition technology system” is known in the art.  Applicant provides evidence that voice recognition is known in Exhibits F.  It is noted that the phrase “voice recognition technology system” was rejected under 35 U.S.C. 112(b) based on a 112(f) interpretation.  Similar to the above, since the voice recognition technology system was interpreted under 35 U.S.C. 112(f), applicant must disclose a specific structure for the “voice recognition technology system”.  If the “voice recognition technology system” is a computer implemented 112(f) limitation, applicant must disclose both a structure (typically a memory) and a specific algorithm for the “voice recognition technology system”.  See MPEP 2181.  Applicant’s specification has never disclosed a specific structure or algorithm for the “voice recognition technology system”.  Applicant’s evidence merely shows that voice recognition technology system are known in the art.  It does not show what structure applicant is referring to in their specification as the voice recognition technology system.  See MPEP 2181.  Therefore, the rejection of the phrase “voice recognition technology system” in the claims will be maintained.
In paragraphs 41-43 of the declaration applicant seems to be arguing that the “alphanumeric recognition component” is known in the art.  Applicant provides evidence that alphanumeric recognition is known by stating that US Patents 9,424,480 and 9,069,745 show alphanumeric recognition.  It is noted that the phrase “alphanumeric recognition component” was rejected under 35 U.S.C. 112(b) based on a 112(f) interpretation.  Similar to the above, since the alphanumeric recognition component was interpreted under 35 U.S.C. 112(f), applicant must disclose a specific structure for the “alphanumeric recognition component”.  If the “alphanumeric recognition component” is a computer implemented 112(f) limitation, applicant must disclose both a structure (typically a memory) and a specific algorithm for the 
In paragraphs 44-45 of the declaration applicant seems to be arguing that the “location tracking feature” is known in the art.  It is noted that the phrase “alphanumeric recognition component” was rejected under 35 U.S.C. 112(b) based on a 112(f) interpretation.  Similar to the above, since the location tracking feature was interpreted under 35 U.S.C. 112(f), applicant must disclose a specific structure for the “location tracking feature”.  If the “location tracking feature” is a computer implemented 112(f) limitation, applicant must disclose both a structure (typically a memory) and a specific algorithm for the “location tracking feature”.  See MPEP 2181.  Applicant’s specification has never disclosed a specific structure or algorithm for the “location tracking feature”.  Applicant’s merely states that location tracking features are known in the art.  It does not show what structure applicant is referring to in their specification as the location tracking feature.  See MPEP 2181.  Therefore, the rejection of the phrase “location tracking feature” in the claims will be maintained.
Regarding the arguments pertaining to the “electronic means”, it is noted that applicant has removed this language from the claims.  Therefore, these arguments will not be addressed.

Priority
This application makes reference to or appears to claim subject matter disclosed in Application No. 62/124,925, filed January 7, 2015.  If applicant desires to claim the benefit of a if the application was filed on or after September 16, 2012, the specific reference must be included in an application data sheet. For benefit claims under 35 U.S.C. 120, 121, 365(c) or 386(c), the reference must include the relationship (i.e., continuation, divisional, or continuation-in-part) of the applications. 
If the instant application is a utility or plant application filed under 35 U.S.C. 111(a), the specific reference must be submitted during the pendency of the application and within the later of four months from the actual filing date of the application or sixteen months from the filing date of the prior application. If the application is a national stage application under 35 U.S.C. 371, the specific reference must be submitted during the pendency of the application and within the later of four months from the date on which the national stage commenced under 35 U.S.C. 371(b) or (f), four months from the date of the initial submission under 35 U.S.C. 371 to enter the national stage, or sixteen months from the filing date of the prior application. See 37 CFR 1.78. This time period is not extendable and a failure to submit the reference required by 35 U.S.C. 119(e) and/or 120, where applicable, within this time period is considered a waiver of any benefit of such prior application(s) under 35 U.S.C. 119(e), 120, 121, 365(c) and 386(c). A benefit claim filed after the required time period may be accepted if it is accompanied by a grantable petition to accept an unintentionally delayed benefit claim under 35 U.S.C. 119(e), 120, 121, 365(c) and 386(c). The petition must be accompanied by (1) the reference required by 35 U.S.C. 120 or 119(e) and by 37 CFR 1.78 to the prior application (unless previously submitted), (2) the petition fee under 37 CFR 1.17(m), and (3) a statement that the entire delay between the date the benefit claim was due under 37 CFR 1.78 and the date the claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional. The petition should be addressed to: Mail Stop Petition, Commissioner for Patents, P.O. Box 1450, Alexandria, Virginia 22313-1450.
If the reference to the prior application was previously submitted within the time period set forth in 37 CFR 1.78 but was not included in the location in the application required by the rule (e.g., if the reference was submitted in an oath or declaration or the application transmittal letter), and the information concerning the benefit claim was recognized by the Office as shown by its inclusion on the first filing receipt, the petition under 37 CFR 1.78 and the petition fee under 37 CFR 1.17(m) are not required. Applicant is still required to submit the reference in compliance with 37 CFR 1.78 by filing an ADS with the reference (or, if the application was filed before September 16, 2012, by filing either an amendment to the first sentence(s) of the specification or an ADS with the reference). See MPEP § 211.02.
Examiner Note/Comment: Applicant has not made a proper benefit claim to their provisional application and therefore does not receive the benefit of priority to the earlier filed provisional application.  Furthermore, since we are now later than four months from the actual filing date of the application or sixteen months from the filing date of the prior application, applicant must now perform the underlined actions above if they wish to receive the benefit of the provisional application filing date.  The application data sheet can be found here: http://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012.  Additional information on petitioning to accept an unintentionally delayed domestic benefit claim can be found here: http://www.uspto.gov/patents-application-process/petitions/13-unintentionally-delayed-domestic-benefit-claims.

Specification
The amendment filed December 22, 2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
The “References Cited” section on pages 3 and 4 of the marked up copy of the specification submitted December 22, 2020 was not present in the originally filed specification of February 9, 2015 and therefore, constitutes new matter.  Citation of prior art should be submitted to the USPTO via an Information Disclosure Statement.  See MPEP § 609.
On page 30 of the marked up copy of the specification submitted December 22, 2020, applicant has added new matter pertaining to the querying feature, QR code recognition component, and alphanumeric code recognition component being computer programs that are run on a computer.  The originally filed specification of February 9, 2015 never disclosed that the querying feature, QR code recognition component, and alphanumeric code recognition component are computer programs run on a computer.  It is noted that applicant has not pointed out where support for such an amendment can be found.
Additionally, on pages 30-31 of the marked up copy of the specification submitted December 22, 2020 applicant attempts to further define what the querying feature, QR and alphanumeric recognition components, location tracking features, voice recognition features, and linking features may be comprised of.  However, the originally filed specification of February 9, 2015 never disclosed this information.  Therefore, this newly added information constitutes new matter.  It is noted that applicant has not pointed out where support for such an amendment can be found.
On page 41 of the marked up copy of the specification submitted December 22, 2020, applicant states “The adhesive base (8) may be larger or smaller than the particular adhesive base (8) indicated in this drawing. as long as the adhesive base can fulfill its function. Of adhering the VDA medallion to another object. The adhesive base (8) in this figure also has been drawn with the legend for "adhesive" listed in section 608.02 of the manual of patent examining procedure.” This newly added information constitutes new matter as it was not present in the originally filed specification of February 9, 2015.  It is noted that applicant has not pointed out where support for such an amendment can be found.
On page 44 of the marked up copy of the specification submitted December 22, 2020, applicant states “The emergency responder authentication database (18) can be configured to include, among other things, the device IDs of phones possessed by emergency responders, so that the contact center can easily verify the identity of an emergency responder by learning the device ID of the emergency responder's phone and then locating this in the emergency responder authentication database.”  (emphasis added).  Applicant has never disclosed that “other things” can be located in the emergency responders database.  Thus, this constitutes new matter.
On page 45 of the marked up copy of the specification submitted December 22, 2020, applicant states “This can be accomplished via sending large data files over the internet, which will probably be one of the faster methods for the user's medical history information, personal contact information, and legal information to be sent to the medical center (7).”  This newly added information constitutes new matter as it was not present in the originally filed specification of February 9, 
On pages 45-46 of the marked up copy of the specification submitted December 22, 2020, applicant states “If the medical center is selected by other means, the medical center database (15)45 may also be queried for the contact information for the medic al center to which the user will be transported.”  This newly added information constitutes new matter as it was not present in the originally filed specification of February 9, 2015.  It is noted that applicant has not pointed out where support for such an amendment can be found.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “querying feature” in claims 1-4, 7, 8, 15, 16; “QR recognition component” in claims 1-3; “alphanumeric code recognition component” in claims 1-3; “linking feature”, in claims 1-4, “voice recognition technology” in claims 5, 7, 8, “location tracking feature” in claims 5, 7, 8; and “electronic means” claims 7, 15, and 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Examiner Notes: Whether intentionally or unintentionally, applicants "means....for" language has invoked 35 U.S.C. 112(f). Under 35 U.S.C. 112(f) each of the limitations recited as "means for" must be supported by the specification by showing sufficient structure to perform the claimed invention. 35 U.S.C 112(f) states that a claim limitation expressed in means-plus-
For more information, see MPEP § 2173 and 2181 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).  Also see the section regarding 35 U.S.C. 112 on the Examination Guidance and Training Materials on the following webpage: https://www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidance-and-training-materials

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 2, and 3 applicant recites the limitation of “said internet site” in line 39 or claim 1, line 42 of claim 2, and line 17 of claim 3.  However, applicant has never 
Examiner Note/Comment:  Applicant is reminded that the first time a limitation is introduced in a claim it should be preceded by the word “a” or “an”.  Subsequent recitations of that limitation in claims that are dependent upon each other should be preceded by the word “the” or “said”.  A more appropriate wording for this limitation may be – an internet site –.
Claim limitations “querying feature” in claims 1-4, 7, 8, 15, 16; “QR recognition component” in claims 1-3; “alphanumeric code recognition component” in claims 1-3; “linking feature”, in claims 1-4, “voice recognition technology system” in claims 5, 7, 8, and “location tracking feature” in claims 5, 7, 8 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
Regarding the “querying feature”, applicant has not described a specific structure for the “querying feature”.  Furthermore, if the “querying feature” is a computer implemented 112(f) limitation, applicant has not disclosed a particular structure (usually a storage medium) and a particular, specific algorithm for the “querying feature”.  Applicant only seems to be describing specific functions carried out by the querying feature, not a specific algorithm (i.e. series of steps) carried out by the querying feature.
As for “QR recognition component”, applicant has not described a specific structure for the “QR recognition component”.  Furthermore, if the “QR recognition component” is a computer implemented 112(f) limitation, applicant has not disclosed a particular structure (usually a storage medium) and a 
As for “alphanumeric code recognition component”, applicant has not described a specific structure for the “alphanumeric code recognition component”.  Furthermore, if the “alphanumeric code recognition component” is a computer implemented 112(f) limitation, applicant has not disclosed a particular structure (usually a storage medium) and a particular, specific algorithm for the “alphanumeric code recognition component”.  Applicant only seems to be describing specific functions carried out by the alphanumeric code recognition component, not a specific algorithm (i.e. series of steps) carried out by the alphanumeric code recognition component.
With regard to the “voice recognition technology”, applicant has not described a particular structure for the voice recognition technology.  Furthermore, if the “voice recognition technology” is a computer implemented 112(f) limitation, applicant has not disclosed a particular structure (usually a storage medium) and a particular, specific algorithm for the “voice recognition technology”.  Applicant seems to be describing the voice recognition technology as IVR technology on page 26 of the specification.  However, there is no specific structure or algorithm for IVR (which usually stands for intelligent voice recognition) technology known in the art.
Regarding the “linking feature”, applicant has not described a specific structure for the “linking feature”.  Furthermore, if the “linking feature” is a computer implemented 112(f) limitation, applicant has not disclosed a particular structure (usually a storage medium) and a particular, specific algorithm for the “linking 
Regarding the “location tracking feature”, applicant has not described a specific structure for the “location tracking feature”.  Furthermore, if the “location tracking feature” is a computer implemented 112(f) limitation, applicant has not disclosed a particular structure (usually a storage medium) and a particular, specific algorithm for the “location tracking feature”.  This “feature” is only describe on page 27 of applicant’s specification.  Applicant merely describes this as an “app with location tracking ability”.  However, this does not describe a specific structure or algorithm for performing the functions of the “location tracking feature”.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Additionally regarding claim 1, applicant has amended the claim to include references to a “user” and an “individual”.  It is unclear from the specification and claims how the user and individual are related to each other.  In other words, it is unclear if the “user” and “individual” are the same thing or not.  Therefore, applicant has failed to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Examiner Note/Comment:  Applicant should clarify the claim language to discern between the individual and user if they are different.  If they are the same, then they should be referred to throughout the claim as either the user or the individual, but not both, uniformly.
Additionally regarding claim 1, applicant has recited a number of different databases: “a database”, “the secured database where said individual's medical history information is stored”, “one or more secure databases”, “a secure database”, “secure databases”, “the databases”, “the database”.  However, it is unclear if each of these recited databases are the same thing or not.  
Examiner Note/Comment:  Applicant should amend the claim language to clarify between the different databases.  For example, each reference to a database should be distinct from the others (i.e. first database, second database, etc.; or medical history database, legal information database, etc.)
Additionally regarding claims 1-20, there are numerous instance of antecedent basis issues throughout the claims.  It would not be a good use of USPTO time and resources for the Examiner to list every instance of antecedent basis problems through the 29 pages of claims.  Applicant is required to review the claim language of claims 1-20 to and to fix issues regarding antecedent basis throughout the claims.  Applicant is reminded:
The same issues discussed above with regard to claim 1 (i.e. user vs. individual; and delineation of the databases) also can be found in claims 2-20.
the first time a limitation is introduced in a claim it should be preceded by the word “a” or “an”.  Subsequent recitations of that limitation in claims that are dependent upon each other should be preceded by the word “the” or “said”.  
care should be taken in writing the claims such that various limitations are clearly delineated from other claim limitations.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Regarding claims 1-20, Applicant makes reference to “one or more computer readable mediums (17)”.  However, the originally filed specification only discloses one computer readable medium.  See Figures 4-6.  Therefore, this limitation constitutes new matter.

Additionally, claims 1-20 are also generally rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  
Background
35 U.S.C. § 112(a) requires that the “specification shall contain a written description of the invention”.  To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Amer. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). Possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was “ready for patenting” such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. See, e.g., Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 119 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998); Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406; Amgen, Inc. v. Chugai Pharm., 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991).
There is a presumption that an adequate written description of the claimed invention is present when the application is filed. In re Wertheim, 541 F.2d 257, 263, 191 USPQ 90, 97 (CCPA 1976) (“we are of the opinion that the PTO has the initial burden of presenting evidence or reasons why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims”). However, as discussed in subsection I., supra, the issue of a lack of adequate written description may arise even for an original claim when an aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant had possession of the claimed invention. The claimed invention as a whole may not be adequately described if the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional in the art or known to one of ordinary skill in the art.  While it is not necessary for the examiner to present factual evidence, to make a prima facie case it is necessary to point out the claim limitations that are not adequately supported and explain any other reasons that the Hyatt v. Dudas, 492 F.3d 1365, 1371, 83 USPQ2d 1373, 1376-1377 (Fed. Cir. 2007).
The courts have described the essential question to be addressed in a description requirement issue in a variety of ways. An objective standard for determining compliance with the written description requirement is, “does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed.” In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989). Under Vas-Cath, Inc.v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed. The test for sufficiency of support in a parent application is whether the disclosure of the application relied upon “reasonably conveys to the artisan that the inventor had possession at that time of the later claimed subject matter.” Ralston Purina Co.v.Far-Mar-Co., Inc., 772 F.2d 1570, 1575, 227 USPQ 177, 179 (Fed. Cir. 1985) (quoting In reKaslow, 707 F.2d 1366, 1375, 217 USPQ 1089, 1096 (Fed. Cir. 1983)).  See MPEP§ 2163 - https://www.uspto.gov/web/offices/pac/mpep/s2163.html

Returning to claims 1, 2, 3, 7, and 8 and elsewhere throughout the dependent claims, applicant claims a “querying feature”.  Additionally regarding claims 1-4, applicant recites a “linking feature”.  It is the Examiner’s position that one of ordinary skill in the art would not recognize applicant to have been in possession of the claimed invention.  In particular, applicant has not described what either of the “querying feature” and “linking feature” are.  It is unclear if they are some type of hardware or software.  Pages 27-28 of the specification merely describe the “modules” of the invention as implemented as either “software code executed by the computer system, or as hardware elements with dedicated circuit logic, or a combination of 
Thus, one of ordinary skill in the art would not understand applicant to have invented, and been in possession of, the invention as claimed. As mentioned above, possession may be shown by showing that the invention was “ready for patenting” such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M VILLECCO whose telephone number is (571)272-7319.  The examiner can normally be reached on Mon-Thurs 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN VILLECCO/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        March 5, 2021